         Case 7:20-cv-00033-HL Document 9 Filed 09/01/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


BRENDA JOYCE DREW-HOKE,

      Plaintiff,

v.                                              Civil Action No. 7:20-CV-33 (HL)

VALDOSTA STATE UNIVERSITY, et al.,

      Defendants.

                                      ORDER

      Plaintiff Brenda Joyce Drew-Hoke filed this pro se civil rights complaint on

March 4, 2020, alleging that Defendants discriminated against her based on her

race, age, gender, and disability. 1 Plaintiff’s Complaint additionally raises claims

under Title IX, the Equal Pay Act, and 42 U.S.C. § 1983 for alleged violations of

her First and Fourteenth Amendment rights. The Court denied Plaintiff’s motion

to proceed in forma pauperis and directed Plaintiff to pay the full filing fee on

September 3, 2020. (Doc. 4). Plaintiff paid the filing fee on September 24, 2020,

and on November 23, 2020, the Court issued service directions to Plaintiff.

Plaintiff never requested the Clerk of Court issue Summons to any Defendant.

      There being no evidence of service on Defendants, on June 18, 2021, the

Court entered an Order to Show Cause why this case should not be dismissed

1Plaintiff’s Complaint indicates that she was at one time a graduate student
enrolled at Valdosta State University. Whether she was employed by the
university or whether she was working at the university incident to a particular
course is not clear from the Complaint.
          Case 7:20-cv-00033-HL Document 9 Filed 09/01/21 Page 2 of 6




for lack of service. (Doc. 5). Plaintiff responded by letter dated July 8, 2021. (Doc.

6). Plaintiff explained that service had been delayed by the COVID-19 pandemic

and other personal health issues. (Id.). Plaintiff represented that she would serve

Defendants within seven to ten business days. (Id.). However, as of this date,

Plaintiff still has not presented evidence to the Court that she has personally

served Defendants.

       A plaintiff is responsible for serving a defendant with both a summons and

a complaint within the timeframe set forth in Rule 4(m). Fed. R. Civ. P. 4(c)(1).

Rule 4(m) requires a plaintiff to serve process on a defendant “within 90 days

after the complaint is filed.” Fed. R. Civ. P. 4(m). 2 If the plaintiff fails to do so, “the

court—on motion or on its own after notice to the plaintiff—must dismiss the

action without prejudice against that defendant or order that service be made

within a specified time.” Id. But, “if the plaintiff shows good cause for the failure,

the court must extend the time for service for an appropriate period.” Id. A

litigant’s pro se status does not excuse the obligation to comply with the rules of

the court. See Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).

Nevertheless, the time period imposed by Rule 4(m) is not meant to be enforced

harshly or inflexibly. See Floyd v. United States, 900 F.3d 1045, 1049 (7th Cir.

1990); Williams v. Publix Warehouse, 151 F.R.D. 428, 431 (M.D.Fla. 1993).



2Rule 4(e) requires that service be personal; mailing the summons and complaint
will not suffice. Fed. R. Civ. P. 4(e); see also O.C.G.A. § 9-11-4.
                                            2
          Case 7:20-cv-00033-HL Document 9 Filed 09/01/21 Page 3 of 6




      Good cause exists, “only when some outside factor, such as reliance on

faulty advice, rather than inadvertence or negligence, prevented service.”

Lepone-Dempsey v. Carroll County Comm’rs, 476 F.3d 1277, 1281 (11th Cir.

2007) (internal punctuation and quotation omitted). Absent a showing of good

cause, the district court may in its discretion extend the time for service. See

Horenkamp v. Van Winkle and Co., Inc., 402 F.3d 1129, 1132 (11th Cir. 2005).

In making this decision, the district court shall “consider whether any other

circumstances warrant an extension of time based on the facts of the case. Only

after considering whether any such factors exist may the district court exercise its

discretion and either dismiss the case without prejudice or direct that service be

effected within a specified time.” Lepone-Dempsey, 476 F.3d at 1282. Relevant

factors include whether the plaintiff’s claims would be barred by the statute of

limitations if the action is dismissed. See Horenkamp, 402 F.3d at 1131, 1133.

However, “the running of the statute of limitations does not require that a district

court extend the time for service of process” under Rule 4(m). Id.; see also In re

Trasylol Products Liability Litigation, 503 F. App’x 850, 857 (citing Panaras v.

Liquid Carbonic Indus. Corp., 94 F.3d 338, 341 (7th Cir. 1996) (“[A]bsent a

finding of good cause, a district court may in its discretion still dismiss a case

even after considering that the statute of limitations has run.”)).

      Plaintiff filed her Complaint on March 4, 2020 and paid the mandatory filing

fee on September 24, 2020. The Court provided Plaintiff with a Rule 4 Service

                                          3
          Case 7:20-cv-00033-HL Document 9 Filed 09/01/21 Page 4 of 6




Package on November 23, 2020, which outlines the requirements for service.

Even if the Court were to use the date the Court mailed these instructions to

Plaintiff to calculate the deadline for service, under Rule 4(m), Plaintiff had 90

days, or until February 21, 2021, by which to perfect service on Defendants. Two

hundred eighty-two days have now passed since the Court notified Plaintiff of her

service obligation, and Plaintiff still has not properly served Defendants, despite

being provided with notice of the deficiency.

      The Court is cognizant of the complications posed by the pandemic.

However, many of the impediments that arose early in the pandemic, such as the

closing of certain offices, have since been alleviated. The Court also is sensitive

to Plaintiff’s health condition and to her need to care for family members. But

none of these issues negate Plaintiff’s responsibility to pursue her claims

diligently, including ensuring proper service. Accordingly, the Court does not

believe that the circumstances of this case warrant the Court exercising its

discretion to extend the time for service as permitted by Rule 4(m).

      Plaintiff’s Complaint raises claims of purported discrimination and

violations of Plaintiff’s constitutional rights. Plaintiff grieved some of these issues

before the Equal Employment Opportunity Commission (“EEOC”) prior to filing

her lawsuit. The EEOC issued a Notice of Suit Rights to Plaintiff on December 5,

2019. (Doc. 1-1). Under the statutory construction for filing a discrimination



                                          4
         Case 7:20-cv-00033-HL Document 9 Filed 09/01/21 Page 5 of 6




lawsuit, Plaintiff had 90 days in which to file her Complaint, which she did. 3

Therefore, to the extent that Plaintiff is pursuing claims for race, age, and

disability discrimination, dismissing Plaintiff’s case at this point effectively would

bar Plaintiff from pursuing those claims against Defendants. The running of the

limitations period for the discrimination claims, however, does not mean that the

Court must further extend the deadline for serve. See Horenkamp, 402 F.3d at

1131, 1133. The Court finds no basis to extend the deadline for service in this

case, despite the running of the limitations period.

      Plaintiff’s claims raised pursuant to § 1983 are not subject to the same 90-

day timeline. Section 1983 does not contain an express statute of limitations. See

42 U.S.C. § 1983. “All constitutional claims brought under § 1983 are tort actions,

subject to the statute of limitations governing personal injury actions in the state

where the § 1983 action has been brought.” McNair v. Allen, 515 F.3d 1168,

1173 (11th Cir. 2008) (citing Wilson v. Garcia, 471 U.S. 261, 275-76 (1985)).

Under Georgia law, “[a]ctions for injuries to the person shall be brought within

two years after the right of action accrues.” O.C.G.A. § 9-3-33; Wellons v.

Comm’r, Ga. Dep’t of Corr., 754 F.3d 1260, 1263 (11th Cir. 2014). The events



3 The EEOC notice informed Plaintiff that any claim under the Equal Pay Act
(“EPA”) must be filed within two years of the alleged EPA underpayment or within
three years for a willful violation of the EPA. (Doc. 1-1). The nature of Plaintiff’s
EPA claim and the timeline for the claim is not clear from the Complaint. It does
appear from the face of the Complaint, however, that Plaintiff did not timely
pursue her EPA claim.
                                           5
          Case 7:20-cv-00033-HL Document 9 Filed 09/01/21 Page 6 of 6




underlying Plaintiff’s claims appear largely to have taken place in 2015. Plaintiff

therefore was required to pursue those claims within two years. She did not.

Those claims accordingly are barred by the statute of limitations. Extending the

time for service will not eliminate this deficiency.

      Based on the facts and circumstances presented, the Court finds that

Plaintiff has not diligently prosecuted her case. The Court therefore exercises its

discretion not to extend the deadline for service. Plaintiff’s Complaint is hereby

DISMISSED for lack of proper service. Defendant Joe Flowers, Jr.’s Motion to

Dismiss (Doc. 7) is DENIED as moot. 4

      SO ORDERED this 1st day of September, 2021.


                                        s/ Hugh Lawson________________
                                        HUGH LAWSON, SENIOR JUDGE

aks




4 Defendant Flowers filed a pro se motion to dismiss on August 10, 2021 alleging,
in part, that he did not receive timely service. (Doc. 7, ¶ 6). Defendant does not
indicate when or how he received service of the Complaint; however, he states
that he was served more than 120 days after the filing of Plaintiff’s Complaint. (Id.
at ¶ 6). Because the Court has found that Plaintiff has not shown good cause for
extending the time for service, the Court’s Order already grants the relief
requested by Defendant.
                                         6
